      Case 2:19-cv-01730-TLN-DB Document 4 Filed 10/02/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LOUIS E. BERSHELL, JR,                             No. 2:19-cv-1730 TLN DB PS
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    STATE OF CALIFORNIA, et al.,
15                       Defendants,
16

17          Plaintiff Louis Bershell is proceeding in this action pro se. This matter was referred to the

18   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). By order

19   signed March 24, 2020, plaintiff’s complaint was dismissed, and plaintiff was granted leave to

20   file an amended complaint that cured the defects noted in that order. (ECF No. 3.) Plaintiff was

21   granted sixty-three days from the date of that order to file an amended complaint and was

22   specifically cautioned that the failure to respond to the court’s order in a timely manner would

23   result in a recommendation that this action be dismissed. (Id. at 5.) The sixty-three-day period

24   has expired, and plaintiff has not responded to the court’s order in any manner.

25          Although it appears from the docket that plaintiff’s copy of the order was returned as

26   undeliverable, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court

27   apprised of plaintiff’s current address at all times. Pursuant to Local Rule 182(f), service of

28   documents at the record address of the party is fully effective.
                                                         1
      Case 2:19-cv-01730-TLN-DB Document 4 Filed 10/02/20 Page 2 of 2

 1           Moreover, when a party fails to notify the court of a change of current address within

 2   sixty-three days the court may dismiss the action without prejudice for failure to prosecute. Local

 3   Rule 183(b). Here, more than sixty-three days have passed since plaintiff’s mail was returned and

 4   plaintiff has not provided a current address.

 5           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 6   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 7           These findings and recommendations will be submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within thirty days after

 9   being served with these findings and recommendations, plaintiff may file written objections with

10   the court. A document containing objections should be titled “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

12   specified time may, under certain circumstances, waive the right to appeal the District Court’s

13   order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

14   Dated: October 1, 2020

15

16

17

18

19

20
21

22
     DLB:6
23   DB\orders\orders.pro se\bershell1730.fta.f&rs

24

25

26
27

28
                                                       2
